Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities:  as written, it appears to be redundant to claim 4.  Appropriate correction is required.
For purposes of examination, claim 11 will be read to be dependent on claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 6276451) in view of Zhang (CN 110593789, as cited by Applicant).
CLAIM 1:  Funk discloses a pressure bleed-off module for an oil or gas well (see Abstract).  The module comprising an inlet configured to couple to and receive a fluid from an annulus vent of the oil or gas well (see Fig. 1; inlet ends of 47/48) ; an outlet coupled to the inlet and configured to couple to and send the received fluid to a kill valve of the oil or gas well (other end of 47/48); and a plurality of paths coupled in parallel between the inlet and the outlet, each path being configured to channel a flow of the received fluid from the inlet to the outlet (pipes 47, 48 each being an individual path).  Each path includes a pressure relief valve (PRV) (50, 52) dividing the path into an inlet side coupled to the inlet and an outlet side coupled to the outlet, and configured to open when the pressure of the received fluid in the inlet side exceeds a threshold and to close when the inlet fluid pressure is below the threshold (see col. 3, lines 4-8).  A sampling point in the outlet side and configured to drain the received fluid in the outlet side (see Fig. 1, sampling point at any point on outlet side).
Funk fails to disclose a pressure gauge in the inlet side and configured to measure the inlet fluid pressure; a pressure gauge in the outlet side and configured to measure the pressure of the received fluid in the outlet side; a pressure recorder configured to record the measured inlet and outlet fluid pressures.
Zhang discloses a pressure gauge (6) in a bleed-off module with a pressure recorder (7) configured to record the measured pressures.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Funk to include the pressure gauge and monitoring of Zhang as described in the claims as a combination of known prior art elements in which the pressure gauge and monitoring would perform the same function in the combination as the prior art and Funk teaches to monitor the pressure of the system (see col. 2, line 62 – col. 3, line 3).  
It would have been obvious to include a second pressure gauge as described in the claim as a duplication of parts in which the second pressure gauge would perform the same function as the initial gauge and would assist in the monitoring of the differential of pressures (see MPEP 2144.04(VI)(B)).
CLAIM 2:  Funk discloses an isolation valve (49) in the inlet side and configured to block the fluid flow in the inlet side.
Zhang discloses an isolation valve (9) in the outlet side and configured to block the fluid flow in the outlet side.
CLAIM 3:  The inlet comprises an isolation valve (38) configured to block the received fluid from flowing between the inlet and each of the paths; and the outlet comprises an isolation valve (56) configured to block the received fluid from flowing between each of the paths and the outlet.
CLAIM 4:  The inlet comprises a vent configured to vent the received fluid from the inlet; and the outlet comprises a vent configured to vent the received fluid from the outlet (at the start and end, venting being the entering and exiting of the system).
CLAIM 5:  The combination fails to disclose a check valve assembly having an inlet configured to couple to and input the sent fluid from the module outlet, and an outlet coupled to the assembly inlet and configured to couple to and output the sent fluid to the kill valve, wherein the check valve assembly 
Examiner takes official notice that check valves are well known in the art as a means of controlling fluid flow to one direction.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of the combination to include the well known check valve as described in the claim as a combination of known prior art elements in which the check valve would perform the same known function in the combination as is known in the art and one of ordinary skill in the art would predictably rely on them to control the flow of fluid in the proper direction.
CLAIM 6:  It would be obvious to one of ordinary skill in the art for the check valve assembly comprises a plurality of one- way check valves coupled in series between the assembly inlet and the assembly outlet as making the parts redundant would decrease the likelihood of failure (see MPEP 2144.04(VI)(B)).
CLAIM 7:  The combination fails to disclose a first high pressure hose configured to couple the module inlet to the annulus vent; a second high pressure hose configured to couple the assembly outlet to the kill valve; and a third high pressure hose configured to couple the module outlet to the assembly inlet.
Examiner takes official notice that high pressure hoses are well known in the art as a means of fluid transfer.
It would be obvious to one of ordinary skill in the art at the time of filing to modify the system to include the described hoses as a substitution of one fluid transfer means for another in which the hoses would perform the same function as the previous pipelines.
CLAIMS 8-12:  
CLAIMS 13-20:  These methods are inherent to the above structures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references disclose the current state of the art of similar bleed off systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/MATTHEW R BUCK/Primary Examiner, Art Unit 3679